ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-048, concluding that by way of reciprocal discipline pursuant to Rule 1:20-14, ROBERT W. HOCK of MARCO ISLAND, FLORIDA, who was admitted to the bar of this State in 1991, should be reprimanded, respondent having been disciplined in the State of New York for conduct that in New Jersey would be in violation of RPC 3.3(a)(1) (making a false statement of fact to a tribunal), RPC 3.3(a)(4) (offering evidence known to be false), RPC 8.4(b) (criminal act reflecting adversely on attorney’s fitness to practice law), and RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation);
And the Court having determined that pursuant to Rule 1:20-14(a)(E)(4), the appropriate discipline for respondent’s ethical *377violations is a one-year suspension retroactive to the date of respondent’s New York suspension;
And good cause appearing;
It is ORDERED that ROBERT W. HOCK is suspended from the practice of law for a period of one year, retroactive to June 16, 2000, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from. practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Over-. sight Committee for appropriate administrative costs incurred in the prosecution of this matter.